BURGESS, Justice,
dissenting.
I reluctantly dissent. My dissent is reluctant because the termination is probably in the best interest of the child. Nevertheless, this determination, standing alone, is not sufficient. Wiley v. Spratlan, 543 S.W.2d 349 (Tex.1976).
I find no clear and convincing evidence that the father has “engaged in conduct which endangers the physical or emotional well-being of the child.” The majority states, “Frankly, we can think of few problems that would be more certainly dangerous to the emotional well-being of a child than the knowledge that his or her father had a compulsion to exhibit his genitals to women.” I heartedly agree with that statement, however, I do not find any evidence to support such a proposition.
The father admitted that he had, prior to the child’s birth, engaged in voyeurism of and exhibitionism to adult women. Further, when the child was one-month old, he committed a sexual assault on an adult female for which he is currently imprisoned. He also testified that a program recently began at the Texas Department of Corrections for counseling and therapy for sexual offenders. Petitioners presented no other evidence concerning these emotional or mental disorders. They presented no evidence on whether or not these disorders were incurable, likely to recur, etc. Likewise, they presented no evidence that the child had any present knowledge or that the child’s future knowledge of such acts would cause her emotional stress. See and compare Clark v. Clark, 705 S.W.2d 218 (Tex.App. — Dallas 1985, writ dism’d) where experts testified on such matters and the act was the murder of a half-sister.
In the Interest of B.J.B., 546 S.W.2d 674 (Tex.Civ.App. — Texarkana 1977, writ ref'd n.r.e.) holds that expert testimony is not indispensable and that the fact finder *148might reasonably conclude from common knowledge and experience that certain acts (the murder of the mother) themselves might create fear and anxieties and thus constitute conduct which endangers the emotional well-being of a child. This was decided, however, prior to the “clear and convincing evidence” standard adopted by In Interest of G.M. 596 S.W.2d 846 (Tex. 1980) now codified in TEX.FAM.CODE ANN. sec. 11.15(b) (Vernon 1986).
I agree with our Supreme Court’s holding that danger can be inferred from parental conduct. Acts of misconduct directed towards the mother, a sibling or another child, can certainly be a course of conduct from which danger can be inferred. Those types of acts, coupled with the inference would, in most instances constitute clear and convincing evidence.
However, in the instant case, I do not feel that the inference, without more, constitutes clear and convincing evidence. I would, reluctantly, reverse and remand for consideration of the conservatorship issues.